Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered April 16, 2002, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 9 to 18 years, unanimously reversed, on the law, and the matter remanded for a new trial.
As the People concede, there was no basis for excluding defendant’s family from the courtroom during the undercover officers’ testimony (see e.g. People v Nieves, 90 NY2d 426 [1997]). It is unnecessary to address defendant’s additional contentions, each of which may appropriately be raised before the trial justice upon remand. Concur—Tom, J.P., Marlow, Ellerin, Williams and McGuire, JJ.